CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-252, concluding that KENNETH S. DOBIS of FORKED RIVER, who was admitted to the bar of this State in 1979, should be reprimanded on the basis of his criminal conviction of violation of 16 U.S.C.A. § 3372(a)(2), (importing protected wildlife without a permit) a misdemeanor, said conviction constituting clear and convincing evidence of violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on his honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that KENNETH S. DOBIS is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*34ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.